DETAILED ACTION
Status of the Application 
	Claims 63-99 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
	A preliminary amendment cancelling claims 1-62 and adding claims 63-99 as submitted in a communication filed on 2/2/2021.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 6, 7 or 8, and a kit comprising said polymerase, classified in C12Y 207/07007.
II.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 10, 11 or 12, and a kit comprising said polymerase, classified in C12Y 207/07007.
III.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 14, 15 or 16, and a kit comprising said polymerase, classified in C12Y 207/07007.
IV.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 18, 19 or 20, and a kit comprising said polymerase, classified in C12Y 207/07007.
V.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 22, 23 or 24, and a kit comprising said polymerase, classified in C12Y 207/07007.
VI.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 26, 27 or 28, and a kit comprising said polymerase, classified in C12Y 207/07007.
VII.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 29, and a kit comprising said polymerase, classified in C12Y 207/07007.
VIII.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 30, and a kit comprising said polymerase, classified in C12Y 207/07007.

IX.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 31, and a kit comprising said polymerase, classified in C12Y 207/07007.
X.	Claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 32, 33 or 34, and a kit comprising said polymerase, classified in C12Y 207/07007.
XI.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 6, 7 or 8, classified in C12Q 1/6844.
XII.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 10, 11 or 12, classified in C12Q 1/6844.
XIII.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 14, 15 or 16, classified in C12Q 1/6844.
XIV.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 18, 19 or 20, classified in C12Q 1/6844.
XV.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 22, 23 or 24, classified in C12Q 1/6844.
XVI.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 26, 27 or 28, classified in C12Q 1/6844.
XVII.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 29, classified in C12Q 1/6844.

XIX.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 31, classified in C12Q 1/6844.
XX.	Claims 82-83, drawn in part to a method for incorporating modified nucleotides into DNA that requires a polymerase that comprises SEQ ID NO: 32, 33 or 34, classified in C12Q 1/6844.
XXI.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 6, 7 or 8, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXII.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 10, 11 or 12, and a host cell comprising said polynucleotide, classified C12N 9/1252.
XXIII.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 14, 15 or 16, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXIV.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 18, 19 or 20, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXV.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 22, 23 or 24, and a host cell comprising said polynucleotide, classified in C12N 9/1252.

XXVII.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 29, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXVIII.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 30, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXIX.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 31, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
XXX.	Claims 97-99, drawn in part to a polynucleotide encoding a polymerase that comprises SEQ ID NO: 32, 33, or 34, and a host cell comprising said polynucleotide, classified in C12N 9/1252.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-X and XI-XX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the proteins of Inventions I-X can be used in the methods of Inventions XI-XX as well as in enzymatic assays. 
Inventions I-X and XXI-XXX are directed to related inventions to the extent that the nucleic acid of Inventions XXI-XXX encodes the proteins of Inventions I-X. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually are not capable of use together and have a materially different design, mode of operation, function and effect.  The nucleic acids of Inventions XXI-XXX comprise purine and pyrimidine units, and the proteins of Inventions I-X comprise amino acids, thus being structurally and functionally distinct molecules.  The nucleic acids of Inventions XXI-XXX has other uses besides encoding the proteins of Inventions XXI-XXX, such as a hybridization probe or in gene therapy.    Further, the proteins of Inventions I-X can be prepared by processes which are materially different from recombinant expression of the nucleic acids of Inventions XXI-XXX, such as by chemical synthesis, or by isolation and purification from natural sources.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XI-XX  and XXI-XXX are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acids of Inventions XXI-XXX are not required nor made by the methods of Inventions XI-XX.
Inventions I-X are directed to related inventions to the extent that the proteins of Inventions I-X are polymerases. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the polymerases are not capable of use together, and have a materially different design by virtue of having different structures (amino acid sequences).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XXI-XXX are directed to related inventions to the extent that the nucleic acids of Inventions XXI-XXX are polynucleotides encoding polymerases. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually 
Inventions XI-XX are directed to related inventions to the extent that the methods of Inventions XI-XX are methods that require polymerases. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the methods are not capable of use together, and have a materially different design by virtue of requiring polymerases having different structures (amino acid sequences).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 13, 2021